DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 20155503, filed on February 4, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022, 11/04/2021 and 01/20/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal processing device in claims 1 – 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term device is a generic nonce term that has functional language “joint processing of the first and second antenna signal with a ranging module … to determine a distance to a target …” and modified by “signal processing.”  Neither the modifier nor functional language provide for structure.  
The control device and/or the signal processing device of the radar device may be configured as programmable logic devices, such as programmable logic controllers, FPGAs, ASICs or microprocessors.  See Spec. Para. 46.  The module/algorithm is given by the Spec. at Para. 41 which states “The combined antenna signal may be generated by concatenating the first and second antenna signal. In general, the signal processing device may be configured to jointly process a multitude of antenna signals, for example more than two antenna signals, each antenna signal spanning a different frequency band.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 11 – 15 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2018/0149735).
As to claims 1 and 20, Lim discloses a radar device for automotive applications (Para. 228 “automotive radar”), the radar device comprising: 
a radar circuit configured to transceive a first antenna signal and a second antenna signal, wherein the first antenna signal occupies a first frequency band and the second antenna signal occupies a second frequency band that is separate from the first frequency band (Fig. 2 shows transceiver 120, at least Figs. 1A and 1B shows at least two transmit chains, and Para. 244 “the first frequency band and the second frequency band may overlap each other or may be completely different frequency bands”); 
an antenna device configured to transduce the first antenna signal via a first antenna of the antenna device and the second antenna signal via a second antenna of the antenna device (Para. 239 “in the radar apparatus according to this embodiment, a first transmission signal in the mid/long-range sensing mode shown in FIGS. 5A and 5B uses a first frequency band and have a first number signal waveforms (Chirp) that are relatively fewer in one sensing period T, and as second transmission signal in the short-range sensing mode uses a second frequency band higher than the first frequency band and have a second number of signal waveforms larger than the first number in one sensing period.”  See also Para. 131 “all of the transmitting antennas (first transmitting antenna TX1) included in the first transmitting antenna group and the transmitting antenna (second transmitting antenna TX2 and third transmitting antenna TX3) included in the second transmitting antenna group are used in a transmission mode, in which the transmitting antennas of the two groups time-divisionally and code-divisionally transmit transmission signals.”  Para. 128 “it is possible to precisely obtain elevation information of an object in both of the short-range sensing mode and the mid/long-range sensing mode by transmitting a signal through one or more of the first transmitting antenna group and the second transmitting”); and 
a signal processing device that comprises a ranging module that is configured to jointly process the first antenna signal and the second antenna signal to determine a distance to a target object irradiated by the antenna device (In addition to short-range and long-range sensing, Lim teaches at Para. 128 “it is possible to precisely obtain elevation information of an object in both of the short-range sensing mode and the mid/long-range sensing mode by transmitting a signal through one or more of the first transmitting antenna group and the second transmitting antenna group and processing a reception signal received through one or more of the first receiving antenna group and the second receiving antenna group vertically spaced from each other.” Thus, the results from the short-range and long-range are used to fine tune elevation.  See also Fig. 2 item 130. See also Para. 11 “it is required to combine a mid/long-range radar and a short-range radar for automotive radars, and generally, different transmitting antennas are configured and receiving antennas are shared to combine a mid/long-range radar and a short-range radar. However, performances such as resolving power of the mid/long-range radar are deteriorated and performances such as sensing range of the short-range radar are deteriorated, so their performances cannot be maximized.”  See also Para. 138 “signals are received through a total of three receiving channels by combining the two receiving channels RX3 and RX4 included in the second receiving antenna group in the reception mode.”).
Lim teaches a different frequency band for the short pulse sensing mode and long pulse sensing mode wherein each said sensing mode has different frequency band. See Lim at Paras. 239 & 244.  As noted in Lim at Para. 128, it appears that both the short-range and long-range sensing can be done in antenna transmit group one and/or antenna transmit group two. Although Lim teaches at Para. 128 that, for example, short-range sensing is done via antenna transmit group one and long-range sensing is done via antenna transmit group two.  It would be understood by one of ordinary skill that at the very least one antenna of antenna transmit group one, for example, could only transmit either one of the short-range or long-range pulse meaning that at least one other antenna in either one of antenna group transmit one or antenna group transmit two transmit the other one of the short-range or long-range pulse.
As to claim 2, Lim discloses the radar device according to claim 1, wherein the signal processing device is configured to separately process the first antenna signal and the second antenna signal to detect, from the first antenna signal, first target reflections via a first propagation channel, and to detect, from the second antenna signal, second target reflections via a second propagation channel (short-ranging and long-ranging sensing – as already cited in claim 1 – implies two different detections.  Para. 138 “signals are received through a total of three receiving channels by combining the two receiving channels RX3 and RX4 included in the second receiving antenna group in the reception mode.”  In other words, the short-range is processed separate from the mid/long range.  The mid/long range is processed by combining two other signals.).
As to claim 3, Lim discloses the radar device according to claim 1, wherein the first antenna signal comprises a first frequency sweep within the first frequency band, and wherein the second antenna signal comprises a second frequency sweep within the second frequency band (Fig. 11).
As to claim 11, Lim discloses the radar device according to claim 1, wherein the signal processing device is configured to process the first antenna signal to form a first virtual array of antennas along a first direction, and wherein the signal processing device is configured to process the second antenna signal to form a second virtual array of antennas along a second direction (Para. 119 and Fig. 4 shows two directions see also Para. 17 “uniform virtual antennas can be achieved in mid/long-range and short-range sensing modes”).
As to claim 12, Lim discloses the radar device according to claim 1, wherein the first antenna has a first field of view, the first field of view having a first extent along a lateral direction, wherein the second antenna has a second field of view, the second field of view having a second extent along the lateral direction, and wherein the first extent is larger than the second extent (short range vs. med/long range as cited in claim 1).
As to claim 13, Lim discloses the radar device according to claim 1, wherein the antenna device is configured to capture target reflections of the first antenna signal from target positions within a first range, and to capture target reflections of the second antenna signal from target positions within a second range, and wherein the first range is smaller than the second range (short range vs. med/long range as cited in claim 1).
As to claim 14, Lim discloses the radar device according to claim 1, wherein the second antenna comprises at least some of antenna elements of the first antenna (at least figures 3 and 4).
As to claim 15, Lim discloses the radar device according to claim 14, wherein the second antenna comprises all of the antenna elements of the first antenna (Para. 128 as already cited implies that the short or long range can be done by any combination of antenna of one or both the first and second antenna group).
As to claim 17, Lim discloses a system comprising: 
a vehicle with a radar device (Para. 9), the radar device comprising: 
a radar circuit configured to transceive a first antenna signal and a second antenna signal (Fig. 3 & 4 e.g. item 310, TX1, RX1), 
wherein the first antenna signal occupies a first frequency band and the second antenna signal occupies a second frequency band that is separate from the first frequency band (Para. 244 as cited in claim 1); 
an antenna device configured to transduce the first antenna signal via a first antenna of the antenna device and the second antenna signal via a second antenna of the antenna device (Para. 128); and 
a signal processing device that comprises a ranging module that is configured to jointly process the first and second antenna signal to determine a distance to a target object irradiated by the antenna device (In addition to short-range and long-range sensing, see Paras. 11, 128 and 138 as cited in claim 1.).
As to claim 18, Lim discloses the system according to claim 17, wherein the signal processing device is configured to separately process the first antenna signal and the second antenna signal to detect, from the first antenna signal, first target reflections via a first propagation channel, and to detect, from the second antenna signal, second target reflections via a second propagation channel (Para. 138 “signals are received through a total of three receiving channels by combining the two receiving channels RX3 and RX4 included in the second receiving antenna group in the reception mode.” In other words, the short-range is processed separate from the mid/long range.  The mid/long range is processed by combining two other signals.).
As to claim 19, Lim discloses the system according to claim 17, wherein the first antenna signal comprises a first frequency sweep within the first frequency band, and wherein the second antenna signal comprises a second frequency sweep within the second frequency band (see Paras. 239 – 242 regarding chirps.).
Claims 4 – 8 are rejected under 35 U.S.C. 103 as being obvious over Lim in view of Doescher (US 20200057136 A1).
As to claim 4, Lim does not teach the radar device according to claim 3, wherein a slope of the first frequency sweep equals a slope of the second frequency sweep.
In the same field endeavor, Doescher teaches three different chirps as shown in Fig. 3D items 2, 3 and 5.  
In view of the teachings Doescher, it would have been obvious to modify the waveforms in Fig. 11 of Lim to be the same slope because such a modification would result in a predictable result wherein one of ordinary skill understands how to calculate resolution based off bandwidth and the corresponding height and slope required for said bandwidth.  See MPEP 2143 I. Exemplary Rationale (A).  One of ordinary skill at the time of Lim’s teachings understands how to generate a chirp channel and the variations of chirp channels that can be envisioned does not require any extra knowledge, skill or experimentation but rather just imagination.  The skilled artisan is “a person of ordinary creativity, not an automaton.”  See KSR Int’l Co. v. Teleflex Inc., 440 U.S. at 421.  By having equal slope and different bandwidths would improve velocity resolution without having to reduce or increase the bandwidth of either the first or second signal. 
As to claim 5, Lim does not teach the radar device according to claim 1, wherein the radar circuit is configured to transceive a third antenna signal that occupies a third frequency band that is different from the first frequency band and the second frequency band, and wherein the ranging module is configured to jointly process the first antenna signal, the second antenna signal, and the third antenna signal to determine the distance to the target object irradiated by the first antenna signal, the second antenna signal, and the third antenna signal.
Lim teaches “it is possible to precisely obtain elevation information of an object in both of the short-range sensing mode and the mid/long-range sensing mode by transmitting a signal through one or more of the first transmitting antenna group and the second transmitting antenna group and processing a reception signal received through one or more of the first receiving antenna group and the second receiving antenna group vertically spaced from each other (Para. 128).”  Thus, Lim clearly teaches that the short-range and/or mid/long range signals can be transmitted via any combination of antennae.  One of ordinary skill would also understand that the mid/long range signals could also be two separate signals.  One of ordinary skill also understands that a longer pulse has more power thus range but lower bandwidth and lower resolution than a smaller pulse.    
In the same field of endeavor, Doescher teaches multiple chirps having different durations thus having power different bandwidths and range as shown in Fig. 3D.  
In view of Doescher, it would have been obvious to modify the short and medium/long range pulses as taught in Lim to be three separate pulses namely short, medium and long-range pulses that can be distributed among the various combination of antennae as already taught by Lim thereby improving overall range detection and resolution.  
As to claim 6, Lim in view of Doescher teaches the radar device according to claim 5, wherein the third frequency band lies between the first frequency band and the second frequency band (Doescher: Fig. 3D e.g. items 2, 3 and 5 wherein 3 lies between 2 and 5).
In view of the teachings Doescher, it would have been obvious to modify the waveforms in Fig. 11 of Lim to include a frequency band that lies between two other frequency bands because such a modification would result in a predictable result wherein one of ordinary skill understands how to calculate resolution based off bandwidth and the corresponding height and slope required for said bandwidth as well as the bandwidth and power (range) requirements associated with short range, medium range and long range pulses.  See MPEP 2143 I. Exemplary Rationale (A).  One of ordinary skill at the time of Lim’s teachings understands how to generate a chirp channel and the variations of chirp channels that can be envisioned does not require any extra knowledge, skill or experimentation but rather just imagination.  The skilled artisan is “a person of ordinary creativity, not an automaton.”  See KSR Int’l Co. v. Teleflex Inc., 440 U.S. at 421.  Such a modification would improve overall range detection and resolution over small, medium and long ranges without require extra bandwidth that would result in extra complexity and cost.  
As to claim 7, Lim in view of Doescher teaches the radar device according to claim 6, wherein the third frequency band covers an entire frequency range between the first frequency band and the second frequency band (Doescher: Fig. 3D e.g. items 2, 3 and 5 wherein 5 spans 2 and 3.).
In view of the teachings Doescher, it would have been obvious to modify the waveforms in Fig. 11 of Lim to include a frequency band that spans the two other frequency bands because such a modification would result in a predictable result wherein one of ordinary skill understands how to calculate resolution based off bandwidth and the corresponding height and slope required for said bandwidth as well as the bandwidth and power (range) requirements associated with short range, medium range and long range pulses.  See MPEP 2143 I. Exemplary Rationale (A).  One of ordinary skill at the time of Lim’s teachings understands how to generate a chirp channel and the variations of chirp channels that can be envisioned does not require any extra knowledge, skill or experimentation but rather just imagination.  The skilled artisan is “a person of ordinary creativity, not an automaton.”  See KSR Int’l Co. v. Teleflex Inc., 440 U.S. at 421.  Such a modification would improve overall range detection and resolution over small, medium and long ranges without require extra bandwidth that would result in extra complexity and cost.
As to claim 8, Lim in view of Doescher teaches the radar device according to claim 5, wherein the antenna device is configured to transduce the third antenna signal via both the first antenna and the second antenna (Para. 128 of Lim as discussed in the rejection of claim 5 because Lim teaches that either signal could be transmitted by one or both antenna groups and that any combination would be obvious to try because the combinations are a finite number that are predictable due to a person understanding of angular resolution and such would have a reasonable expectation of success because depending on a particular application, angular resolution may be improved in various directions.  See MPEP 2143 I Rationale (E)).
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being obvious over Lim in view of Spielmann (US 2021/0135373) having effective filing date Dec. 21, 2017.
As to claim 9, Lim may not teach the radar device according to claim 1, wherein the antenna device is configured to transduce the first antenna signal with a first polarization, and to transduce the second antenna signal with a second polarization, and wherein the second polarization is different from the first polarization.
Although Lim teaches “the antenna groups elongated in opposite directions are horizontally spaced from corresponding antenna groups by the first vertical distance D or the second vertical distance D′ (Para. 96)”, Lim does not explicitly state that the antennae are polarized.
In the same field of endeavor, Spielmann teaches “in MIMO configurations each radar transmit antenna is understood to be able to transmit radar waves in an independent manner that represent mutually orthogonal codes. The orthogonality (“orthogonal waveforms”) of the radar wave signals can be obtained using frequency division, time division, polarization division or code division multiplexing or other. Each radar receiving unit is further understood to be able to receive radar waves that have been transmitted by any one of the radar transmit antennas and that have been reflected by an object low amount of cross-talk disturbance. These embodiments provide the benefits of MIMO radar configurations regarding enlarged size of virtual aperture, improved spatial resolution and less sensitivity to interference signals, as is well known in the art.”
In view of the teachings of Spielmann, it would have been obvious to a person having ordinary skill in the art to modify the antenna in Lim to be orthongally polarized in order to reduce interference and cross talk thus improving signal-to-noise.  
As to claim 10, Lim in view of Spielmann teaches the radar device according to claim 9, wherein the second polarization is orthogonal to the first polarization (same rationale as in the rejection of claim 9.).
Claims 16 are rejected under 35 U.S.C. 103 as being obvious over Lim in view of Jaeger (US 2017/0031005).
As to claim 16, Lim discloses the radar device according to claim 1, wherein a first antenna element that is part of the first antenna and a second antenna element that is part of the second antenna are both coupled to a common signal port of the radar circuit (Fig. 3 item 310 and similar item in Fig. 4), 
wherein the radar device is configured to route both the first antenna signal and the second antenna signal via the common signal port between the radar circuit and the antenna device (Fig. 3 shows TX1 having at least three nodes), and 
wherein the antenna device is configured to transduce the first antenna signal via the first antenna element and not via the second antenna element, and to transduce the second antenna signal at least via the second antenna element (Para. 128 is transmitting both short and med/long range signals but doesn’t say whether the signals are transmitted at the same time or by different antennae.).
In the same field of endeavor, Jaeger teaches “In radar systems, for example, such as Multiple-Input Multiple-Output (MIMO) Frequency-Modulated Continuous-Wave (FMCW) radar systems, an IQ modulator may be used as Single Side-Band (SSB) mixer for an up or down conversion of the LO signal. A complex sinusoidal signal which may be generated in baseband may be applied as control signal of the IQ modulator in order to shift the LO signal in frequency for an arbitrary value. In this way multiple radar transmitters can be activated at the same time. Such a radar system may be referred to as Frequency-Division Multiple-Access (FDMA) FMCW MIMO radar (Para. 5).”
In view of the teachings of Jaeger, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the transmission of Lim to allow for transmission of the two signals via two different antenna thereby allowing for faster data collection thus faster processing of target range, elevation, etc.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648